[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 120 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 121 
This is an appeal from a decree validating an issue of bonds by the County of Leon in a proceeding brought by said county under Section 3292 to 3301 of the Revised General Statutes of 1920. The county filed its petition and, as required by the statute, the State was made the party defendant thereto, and the State Attorney of the Second Judicial Circuit, who is directed by the statute to represent the State in such proceedings, filed an answer to the effect that he had carefully examined the petition and that, from the same, he did not see any legal reason why the said bonds should not be validated. An intervention *Page 122 
was filed in said cause by George Lewis and others, citizens and taxpayers of said county, objecting to the validation of said bonds upon grounds hereinafter referred to, and embracing in their answer a demurrer to said petition. The petitioner filed a motion to strike each paragraph of the answer filed by the intervenors, and also the entire answer, upon various grounds. In its final decree the court below overruled the demurrer of the intervenors to the petition, granted the petitioner's motion to strike the answer of the intervenors, and decreed the validation of said bonds. From said decree, intervenors have taken this appeal.
The first paragraph of the county's petition reads as follows:
"1. That on the 16th day of March, A.D. 1925, the County Commissioners of Leon County, at a meeting of said Board at which all the members thereof were present, acting under the provisions of Section 1531, 1533 and 1534 of the Revised General Statutes of the State of Florida, adopted a resolution declaring that the said Board deemed it expedient and for the best interest of said County to issue bonds of said County for the purpose of constructing and aiding in the construction of paved, macadamized, or other hard-surfaced highways in said County, and that such bonds be issued for the purpose aforesaid in the sum of one million five hundred thousand dollars, in denominations of one thousand dollars each, to be dated July 1st, 1925, and to be payable as follows: $20,000 on the first day of July in each of the five years of 1931 to 1935, inclusive; $40,000 on the first day of July in each of the five years of 1936 to 1949, inclusive; $60,000 on the first day of July in each of the five years of 1941 to 1945, inclusive; $80,000 on the first day of July in each of the five years of 1946 to 1950, inclusive; and $100,000 on the first day of *Page 123 
July in each of the five years of 1951 to 1955, inclusive; each of said bonds to bear interest from date at the rate of five per cent per annum payable semi-annually, such interest on each bond to be represented by coupons of $25.00 each falling due and payable every six months; and that the net proceeds derived from the sale of said bonds, after deducting the expenses of issue, sale and administration, shall be apportioned to and expended on the several paved, macadamized, or other hard-surfaced roads to be constructed, or the construction of which is to be aided, by the issue and sale of said bonds, as follows, to-wit:
"State Road No. 1 through the County of Leon from the Jefferson County line to the Gadsden County line, approximately $260,000.
"State Road No. 10 from the Georgia line to Tallahassee, approximately $270,000.
"State Road No. 10 from Tallahassee to Woodville, approximately $214,000.
"State Road No. 19 as now designated, or other road from the eastern limit of the City of Tallahassee to the Jefferson County line in the direction of Williston, or some point south of Williston on State Road No. 5, approximately $325,000.
"The Jackson Bluff Road from Tallahassee to Ocklocknee River, approximately $196,000.
"The Springhill Road, approximately $25,000.
"The Crawfordville Road, approximately $25,000.
"The road from Woodville to Natural Bridge, approximately $25,000.
"The road from Miccosukie to State Road No. 1, approximately $110,000.
"The roads from the eastern limit of the City of Tallahassee on an extension of Park Avenue and Lafayette *Page 124 
street to a connection with State Road No. 19, approximately $50,000."
A certified copy of the complete resolution is attached to and made a part of the petition.
The grounds of objection to the validation of the bonds as contained in the answer of the intervenors will be hereinafter made to appear in the discussion of their sufficiency.
No questions are raised by the intervenors as to the regularity or sufficiency of the proceedings for the issue of the bonds sought to be validated. The proceedings are refreshingly free from any procedural irregularities or technical defects.
The questions raised by the intervenors may be grouped under two general heads: (1) lack of power by the Board of County Commissioners to issue said bonds for the purpose declared by the resolution, and, (2) abuse of the power conferred on the County Commissioners to issue bonds for such declared purpose. That such questions may properly be presented in the answer of intervenors resisting the petition for validation, was held by this court in the case of Thompson v. Town of Frostproof, ___ Fla. ___, 103 So. 118; it being the purpose of a decree validating and confirming bonds under the law of this state to put in repose all questions of law or fact that may be raised affecting the validity of such bonds.
1. The first question raised by the intervenors, appellants here, is the constitutional authority vel non of Leon County to issue bonds for constructing, or aiding in the construction of State roads, it appearing from the paragraph of the petition above quoted that the larger part of the proceeds of said bonds would be apportioned to and expended upon certain state roads. Appellants contend that this action is void, as being in conflict with Section 5, *Page 125 
Article 9, of the State Constitution, which reads in part as follows: "The Legislature shall authorize the several counties and incorporated cities or towns in the State to assess and impose taxes for county and municipal purposes, and for no other purposes."
Is the aiding by a county in the construction of that part of a State road or roads passing through or located in such county, a county purpose within the meaning of the constitution? Appellants contend that it is not; that our statutory system with reference to highways has reached that point of development where the roads designated by the legislature and the State Road Department as State roads are so exclusively the property of and under the control of the State, and so much a matter of state-wide importance and concern, that to aid in their construction or maintenance cannot be considered a county purpose.
This presents a very interesting and important question. In fact, any question affecting the vital matter of adequate roads is necessarily important. This is so, not only in the light of current events and the history of recent and modern times, in our own country, of which the courts take judicial knowledge, but it is also true in the light of the history of other countries and of ancient times as well. History proves that this matter of good roads and facilities for transportation and inter-communication forms one of the essential bases for the growth, development and support of a great civilization. This was one of the secrets of the upbuilding and maintenance of the greatest empire and civilization of ancient times — the Roman Empire — which endured for twelve centuries, and which crumbled and fell, not by reason of blows from without, but because of internal causes — the deterioration and decay of the moral character and fibre of its people. After referring to the numerous *Page 126 
populous and prosperous cities of the far-flung Roman Empire in its prime, Gibbon says:
"All these cities were connected with each other, and with the capital, by the public highways, which, issuing from the Forum of Rome, traversed Italy, pervaded the provinces, and were terminated only by the frontiers of the empire. If we carefully trace the distance from the wall of Antoninus to Rome, and from thence to Jerusalem, it will be found that the great chain of communication, from the northwest to the southeast point of the empire, was drawn out to the length of four thousand and eighty Roman miles. The public roads were accurately divided by milestones, and ran in a direct line from one city to another, with very little respect for the obstacles either of nature or private property. Mountains were perforated, and bold arches were thrown over the broadest and most rapid streams. The middle part of the road was raised into a terrace which commanded the adjacent country, consisted of several strata of sand, gravel and cement, and was paved with large stones, or, in some places near the capital, with granite. Such was the solid construction of the Roman highways, whose firmness has not entirely yielded to the effort of fifteen centuries. They united the subjects of the most distant provinces by an easy and familiar intercourse; but their primary object had been to facilitate the marches of the legions; nor was any country considered as completely subdued till it had been rendered, in all its parts, pervious to the arms and authority of the conqueror."
Along with the English Common Law, our forefathers brought over to this country the policy, prevailing under that law in the British Isles, where they called them the "The King's Highways," of leaving the care and upkeep of the roads, highways and bridges, and the expense thereof, *Page 127 
to the local authorities, though they were open, of course, to the use of the general public. This system, with more or less modification was generally pursued throughout the different States of the Union until comparatively recent times. Thus it was for a long time (and still is with some recent modifications) the law of this State that the County Commissioners of each county were vested with the power to lay out, establish, alter, maintain, or discontinue roads and highways, and were given the general superintendence of all the public roads within their respective counties. While this power was vested in the county authorities by the Legislature, it was generally understood, and so held by our courts, that the Legislature retained and could exercise, when desired, plenary control over all the public highways, in the state, whether they were public county roads or streets in cities and towns. Duval County v. Jacksonville, 36 Fla. 196; 18 So., 339; Stewart v. Road District, 71 Fla., 158, 187; Keggins v. Hillsborough County, 71 Fla., 356. The remarkable building and extension of railroads in this country, to some extent diverted attention from, and made for a time less imperative the need for the development of the public roads until comparatively recent times. With the rapid growth of the country and especially since the coming into general use of the automobile, there has developed in many of the States of the Union the establishment of State Highway Boards or Commissions for the purpose of affording a general co-ordinated system of state highways which could not be effected very satisfactorily through the old system of independent and more or less unrelated county management. The Federal government also, in 1916, enacted a law for federal aid to the States in the construction of roads which its duly appointed authorities decide to be of national importance. The Legislature of this State commenced to provide for the formation of special road and bridge districts and, finally, in *Page 128 
1915, a new state-wide system was initiated by the creation of a State Road Department consisting of five persons to be appointed by the Governor, one from each Congresional District and one from the state at large, and this department was authorized to employ a State Road Commissioner who should be a competent and efficient road builder. It was made the duty of the department to collect information as to the roads in the state, to make maps and plats, and collect data as to the best methods and materials for road building, and to furnish this information to the County Commissioners. It was made the duty of the Road Commissioner to visit the several counties and inspect the roads, and to make recommendations for their construction and repair, and where work was being improperly done to notify the County Commissioners. Very little power was vested by this modest original enactment in the Road Department except as a bureau of information, inspiration, and supervision for the benefit of the County Commissioners. See Chapter 6883, laws of 1915, Chapter 7328, Laws of 1917, Chapter 7900 of the Laws of 1919, and Sections 1192-1202, Rev. Gen. Stats. of 1920. This initial act was amended from time to time until now we have a State Road Department with considerable powers and a relatively complete and co-ordinated system of state highways, partly constructed, or in course of construction, or planned and designated and awaiting their turn for construction in the order fixed by statute. Taxes, both ad valorem and excise on gasoline for the benefit of the state roads, have been levied by successive acts until now the total gasoline tax is 4c per gallon, three cents going to the State and one cent distributed among the various counties.
Section 1531 of the Revised Gen. Stats. of 1920, being Section 1 of Chapter 4711 of the Laws of 1899, reads as follows: "Whenever the board of county commissioners *Page 129 
of any county shall deem it expedient, or to the best interests of such county, to issue the county bonds of their county,for the purpose of constructing paved, macadamized, or otherhard-surfaced highways, or erecting a court house or jail, or other public buildings, and funding the outstanding indebtedness of the county, or for any of such purposes, they shall determine by resolution to be entered in their records, what amount of bonds is required for such purpose, the rate of interest to be paid thereon, and the time when the principal and interest of such bonds shall be due and when payable." (Italics ours).
By the Acts of June 14, 1921, Chapter 8553 of the Laws of Florida, it was provided that any county, or special road and bridge district, was authorized to "aid in the construction or maintenance of any state or state aid road" by contributions to the State Road Department of cash, bonds, or time warrants, and the State Road Department was authorized to receive such aid and contributions and to dispose of and use the same in the construction of any state or state aid road, and the State Road Department was granted authority to enter into agreements with the County Commissioners of several counties in which county road bonds had been or might thereafter be voted by the people of said county, and in which one or more roads of said county had been or should thereafter be designated as a part of the system of state highways, or as a state aid road, whereby the State Road Department should construct the roads and bridges incident thereto, "which shall be or shall have been so voted to be constructed by the people," and "in accordance with the specifications which might be agreed upon between the State Road Department and the County Commissioners of said county;" and that the proceeds of the sale of such county bonds so contributed should be used only for the purpose for which the contribution was made. *Page 130 
In June, 1923, the Legislature adopted an act, Chapter 9312 of the Laws of 1923, giving the State Road Department the power of eminent domain, and making it the duty of said department to maintain the state roads and to protect and preserve the same from trespass and injury and to prevent the use of traffic thereupon which would be liable to injure the same.
Section 7 of this act reads as follows: "The term 'state road' used in this Act is defined and shall be construed to mean such road or part of road which has been or may be established, declared and designated by the State Road Department or the Legislature as a State road and the location of the line and right of way of which has been surveyed and fixed upon by the Department or its duly authorized engineers and representatives."
During the same session of the Legislature, Chapter 9311 was adopted, which act designated and established certain named and numbered roads as "State Roads," among them being the following:
"Road No. 1. Extending from the Alabama State Line at Nunez Ferry and from Flomaton to Jacksonville, passing through Pensacola, Milton, Crestview, DeFuniak Springs, Bonifay, Chipley, Marianna, Cypress, Chattahoochee, Quincy, Havana, Tallahassee, Monticello, Greenville, Madison, Live Oak, Lake City, Sanderson, MacClenny and Baldwin.
"Road No. 10. Extending from the Georgia State Line near Beachton to East Point, via Tallahassee, Crawfordville, Blocker's Ferry and Carrabelle.
"Road No. 19. Extending from State Road No. 1, east of Tallahassee to Williston, via Perry, Cross City and Bronson.
Following the list of roads so designated, said act provided, "That the above named and numbered roads shall *Page 131 
be and constitute the system of State Roads of this State, and when located and constructed by the State Road Department shall become and be the property of the State."
Section 3 of this act provided, "That the State Road Department is hereby vested with authority to determine and fix the lines and locations of such roads between the cities and places thereon named in Section one of this Act.
Such was the status of the law when the resolution of March 16, 1925, was adopted by the County Commissioners of Leon County.
On June 1, 1925, the Legislature adopted Chapter 10269 amending Section 1 of Chapter 9311, which had been adopted in 1923, so as to make certain changes in the descriptions of certain of the state roads already designated by the former act and adding additional designations of state roads. Thereby State Road No. 1 was described as follows: "Road No. 1. Extending from the Alabama State Line at Nunez Ferry to Jacksonville, passing through Pensacola, Milton, Crestview, DeFuniak, Bonifay, Chipley, Marianna, Chattahoochee, Quincy, by or near Havana, Tallahassee, Monticello, Greenville, Madison, Live Oak, Lake City, Sanderson, MacClenny and Baldwin."
State Road No. 10 was described as follows: "Road No. 10. Extending from the Georgia State Line near Beachton to Pensacola, via Tallahassee, Woodville, Newport, and as near St. Marks as practicable, and thence around the coast to Panacea Springs, St. Teresa, Lanark, also via Wakulla, Crawfordville, Sopchoppy, Carrabelle, Apalachicola, Fort St. Joe, Panama City, near mouth of Choctawhatchie River, Freeport, Portland, New Valparaiso, Camp Walton, and thence into State Road No. 1 at or near Milton and thence over State Road No. 1 connecting with Pensacola."
State Road No. 19 was designated as follows: "Road *Page 132 
No. 19. Extending from Tallahassee to Ocala, leaving out of Tallahassee on the St. Augustine Road, thence to or near Chaires via Waukeenah, Capps and Lamont, thence direct to Perry, Cross City, Old Town, Chiefland, Bronson and Williston."
Also, on June 8, 1925, an Act was adopted (Chapter 10270) designating and establishing as a state road State Road No. 66, as follows: "Road No. 66, extending from Bristol to Tallahassee, via Telogia, Hosford and Jackson Bluff Bridge."
The intervenors allege in their answer that they are informed and believe that by this Act the Legislature made a state road of the road referred to in the petition as "the Jackson Bluff Road from Tallahassee to Ocklocknee River."
Having shown all the statutory provisions that appear to have any bearing upon the subject of the powers vel non of the County Commissioners to call an election for the purpose declared in the resolution, which embraces the issuance of bonds a part of the proceeds of which are to be used in aid of the construction of that part of certain designated state roads located within the county, we recur to the fundamental question, — is this a "county purpose" within the meaning of the constitution?
Although benefits of a state road passing through or terminating in a county may extend to the citizens of other counties, and may even be state-wide to some extent, it would appear that ordinarily the people primarily and most largely benefited by that portion of such state road located in any particular county are the people of such county. It adds to their transportation facilities, facilitates access to the markets for their products, makes more convenient their access to other counties and places situated on said road or towards which it leads, for purposes of *Page 133 
travel either for business or pleasure, and tends to increase the amount of travel into and through the county from other sections of the state and nation; and therefore tends to increase the number of inhabitants and the values of the lands of the county, either as a whole or of some considerable portion of the county served by such road. That such are ordinarily the tendencies and effects of the construction of paved or hard-surfaced highways is a matter of common knowledge of which the courts may well take judicial knowledge. At least, it is the duty of this court to indulge the presumption in the absence of a contrary showing that some such considerations form the grounds or motives of the action taken by the County Commissioners. Whether the road be called a state road or a county road, it is open to the use of the general public, both of the county and the state, and its benefits flow to both the county and the state. It may be a state road, both in name and in ownership, but as to that portion which passes through a particular county, it is also, to all intents and purposes and in its beneficent effect, a county road as well. In substance and effect, such through or trunk-line highways are not exclusively state highways. They would generally minister to the benefit of both state and county. Whether the county or the state constructs or owns or maintains any given portion of a through highway, connecting neighborhoods, villages and towns within the county, as well as counties and cities beyond its boundaries, and facilitating travel, transport and intercommunication between them, the use is the same, and thebenefits are the same. And that use is not, and never has been, confined to citizens or residents of the particular county, but is open to the general public, to all travelers no matter from whence they come. Even in the days, not so far distant, when the location, construction and maintenance of roads was left by the *Page 134 
Legislature entirely to the counties — when all roads were primarily county roads, — there was nearly always the effort, unco-ordinated and frequently unsatisfactory, to so locate them as to afford communication with nearby towns and cities in other counties and sometimes with a view to reaching large centers of population some distance removed, and the countyroads were thus, in effect, state roads also — the only roadsthe state had, and the plenary power of the State Legislatureover them was ever present and never relinquished. So when we look to the substance rather than the form, the actual facts
rather than the names applied, it appears that the so called "county roads," which the counties have been building and maintaining all these years at county expense, were also in a very real sense state roads as well. Now, since the state has by statute designated certain roads as state roads, and provided that when located and constructed between the points named in the statute, they shall become the property of the state, and be maintained by the state, does this change in nomenclature or title and maintenance in any way interfere with the public use or detract from the beneficial results of such a public utility to the county where located? Certainly not; especially when the state road is equal or superior in qualityand follows substantially the same route that the county roaddid. And when it appears that such a state road when located and constructed does not follow all the curves and windings of the former county road, but runs in a practically straight line between the towns named in the statute, thus shortening the route between the same towns as compared with the former county road, it would appear that ordinarily and in the long run this would increase rather than decrease the benefits of the road to the people of the county through which it passed — that is, the people of the county as a whole. Though in such event the *Page 135 
straightening of the road might cause great inconvenience to those individuals whose property would no longer adjoin the main highway, such incidental subtraction of benefits as regards a comparatively few individuals is usually the inevitable result of changing the route of any road, no matter how imperative the need for such a change may be for the good of the county as a whole.
It would also appear that if the Legislature has the power, which it undoubtedly has, to confer, as it has long done, on the county the power to build and maintain public roads for the use of the general public, no matter from what part of the state they come, it has the power to give them the right, as it has done by the act above referred to (Chapter 8553 of the Laws of 1921) to contribute to or aid in the construction of a public road in the county to be owned and maintained by the state thus legislatively determining such purpose to be a county purpose. (See the Stuart case, 71 Fla., pp. 180, 181
supra.) Such an act could be constitutionally operative and applicable, unless perhaps in some exceptional case where it was shown that such road actually conferred no benefit, either present or potential, upon the county through which it was constructed or in which it was located. This does not render the statute unconstitutional, but imposes the duty to enforce it when it may be legally applied. Burr v. F. E. C. Ry. Co.,77 Fla. 259, 81 So. 464; Seizure of 7 Barrels of Wine, 79 Fla. 1,83 So. 627; F. E. C. Ry. Co. v. State, 79 Fla. 66, 83 So. 708. But the legislative construction of the constitution to the effect that county aid to state road construction in the county constitutes a county purpose, is entitled to such weight as to require allegation and proof, showing the contrary to overturn or prevent the applicability of the statute in any given case. In this connection, it will be observed that there is nothing compulsory about the act referred to. While the Legislature has *Page 136 
designated the system of state roads, and authorized the county to contribute to the construction of any portion thereof within the county, it is left entirely with the Board of County Commissioners of the several counties to determine, subject to ratification by the voters, whether the power to extend such aid shall be exercised.
We are not without authority in support of the views above expressed. In the case of Cotten v. County Commissioners of Leon County, 6 Fla. 610, it was held that the issuance of bonds in exchange for stock of a railroad proposed to be constructed into or through the County of Leon, authorized by act of the Legislature, constituted a county purpose and not in contravention of a provision of the constitution, then in effect, similar to that of the present constitution. In a very able, unhurried and thorough-going treatment of the subject, this court, speaking through JUSTICE DUPONT, held that no certain rule can be prescribed by which to determine when a work of internal improvement shall be deemed to be embraced within the meaning of the phrase, "county purpose," as used in the constitution, and that neither the locality of the work within the county nor the anticipated benefit to be derived from it by the county, is of itself a certain test, but that, if furnishing a general rule, the concurrence of the two would seem to be required.
In the case of Skinner v. Henderson, 26 Fla. 121, it was held that the statute authorizing the city to build bridges within its limits does not necessarily revoke the authority given to the county by general statute, without restriction as to locality, to build a bridge within those limits; and that as there may be bridges serving only a city purpose, so there may be others demanded in the same territory for county purposes; and that where the circumstances create this demand, and the bridge is for the benefit of the people *Page 137 
of the county at large, or of some considerable portion of them, and intended and needed as well for those outside as for those inside the city, the authority of the county to build is not annulled by said local city statute. It was also held that if a county may build a bridge within the limits of a municipality when the circumstances suit, it may also aid the municipality in building one under like circumstances, even though it is to be constructed under a contract with the municipality and is to be under its control. In Stockton v. Powell, 29 Fla. 1, this court held that the deepening of the channel of St. Johns river within the limits of Duval County, although the river passes through other counties and is an instrument of commerce with other states and counties, was a county purpose for which Duval County could issue its bonds under the authority granted by the Legislature without violating the constitution. See especially that part of the very able opinion of CHIEF JUSTICE RANEY appearing on pages 27 and 42. In the case of County Commissioners of Escambia County v. Board of Pilot Commissioners, 52 Fla. 197, 42 So. 697, it was held, that the expense of protecting the bay or port of Pensacola, which lies both in Escambia and Santa Rosa Counties, and, under the police protection of the City of Pensacola, to prevent the filling in of the waters used for navigation and commerce, was a county purpose. In the able opinion of MR. JUSTICE WHITFIELD, it was said: "A river, harbor, or bay of a port is a public highway, useful to the people of the county in which it is situated for the purposes of navigation and commerce. The depth of the water therein is one of the chief elements of its value, and its protection from injury of being filled in, is within the purpose for which county governments are established, even though the harbor or bay be also and largely used for passage to and from, and commerce with, points beyond *Page 138 
the county. It is competent for the State acting through the counties to protect the ports, harbors, bays and rivers therein if the control of the general government within its sphere is not thereby interfered with."
In Rushton v. State, 75 Fla. 424, 78 So. 345, it was held that the state troops, aiding a county at the request of its authorities in enforcing law and order in the county, constituted a county purpose.
In Jordan v. Duval County, 68 Fla. 48, 66 So. 298, it was held that an act authorizing the County of Duval to issue bonds and to levy taxes to pay for erecting and equipping an armory, to be used in whole or in part for the state militia in the county upon such terms and conditions and with such limitations or reservations of the use of the armory as might by the County Commissioners be determined to be for the best interest of the county, did not appear beyond all reasonable doubt to be a violation of the constitutional provision limiting county taxation to county purposes; that the legislature in exercising its appropriate law-making functions, may determine what is a county purpose and the courts are not authorized to render such determination ineffectual unless some provision of the constitution is violated, or unless the particular enactment can have no practical or legal relations whatever to any county purpose. In Duval County v. Jacksonville, 36 Fla. 196,18 So. 339, it was held that the legislature exercises plenary control over highways, whether they be county roads or streets in cities and towns, and that the statute directing County Commissioners to pay over to city authorities, for use in laying out, improving and repairing streets, a part of the revenue raised by the county for public roads, did not violate the constitutional provision here in question. To the same effect, see Hillsboough County v. State, 57 Fla. 50,48 So. 976; Dade County v. Miami, 77 Fla. 786, *Page 139 82 So. 354; Stewart v. DeLand Road  Bridge District, 71 Fla. 158,181; 71 So. 42.
It was suggested by appellants upon the oral argument that Chapter 8553 of the Laws of 1921 was violative of Section 16 of Article III of the constitution. A careful examination of the title and subject matter embraced in this act convinces us that this point is not well taken. The amplification of the title to an act so as to make it expressly mention matters germane to and properly connected with its general subject does not vitiate such title or subject it to the criticism of expressing more than one subject. See State v. Bryan, 50 Fla. 293,39 So. 929; F. E. C. Ry. Co. v. Hazel, 43 Fla. 263, 31 So. 272; and Stewart v. Special Road and Bridge Dist., 71 Fla. 158,71 So. 42, and cases cited.
For the reasons above pointed out, we are clearly of the opinion that the County of Leon, acting through its Board of County Commissioners, had the power to adopt said resolution of March 16, 1925, and to take the other steps necessary under sections 1531-6 of the Rev. Gen. Statutes of 1920, to authorize the issuance of said bonds for the purpose expressed in the resolution, though some of the roads of the county designated in the proceedings to be constructed, or the construction of which is to be aided, are also State roads, within the designation of the statutes referred to and that such purpose is a county purpose within the meaning of section 5 of Article IX of the constitution.
II. Several of the paragraphs of the answer of the intervenors object to the validation of the bonds because of alleged changes in the route of the state roads, the failure to follow in the line of the existing county roads, the failure to establish the various county roads to be constructed and to secure the rights-of-way, in advance of taking action for authorizing the bond issue.
As to State Road No. 1, which is described in the resolution *Page 140 
calling the election, as, "State Road No. 1, through the County of Leon from the Jefferson County line to the Gadsden County line," the answer alleges that at the time of calling the election, and at the time of holding the election on May 5, 1925, State Road No. 1 was designated by statute as running from Monticello via Lloyd, Capitola, and Chaires to Tallahassee, and thence from Tallahassee via Havana to the City of Quincy and that the State Road Department has ignored the designation of said road as between Tallahassee and the City of Quincy, has never acquired any right-of-way from Tallahassee west towards the City of Quincy, nor has it surveyed the right-of-way between those points. The answer is manifestly in error in alleging that State Road No. 1 was designated by statute as between Monticello and Tallahassee so as to run through Lloyd, Capitola and Chaires. See the quotation from Chapter 9311 of the Laws of 1923 hereinabove quoted, which shows merely that State Road No. 1, as fixed by that statute, passed through Quincy, Havana, Tallahassee, Monticello, and the other points mentioned. The amendment of June 1, 1925, Chapter 10269, hereinabove quoted, changes it to read, "by or near Havana," which town is in Gadsden county and this change would not necessarily affect the route of said road through Leon County to any substantial extent. However, this amendment was made after the proceedings for the issuance of the bonds had been completed and could not be held to affect the validity of the proceedings. It is further alleged that at the time the election was called that part of State Road No. 1 between Tallahassee and Monticello within the County of Leon was generally known and considered to be the St. Augustine Road, through Chaires, Capitola and Lloyd, whereas the State Road Department, prior to the calling of the election, had located as State Road No. 1 an entirely different route *Page 141 
between Tallahassee and Monticello, which did not touch either Chaires or Capitola, but runs to the northward of said points and does not follow any of the public roads of Leon County except where the route as located and graded crosses or laps one of the old county roads within Leon County; nor had the state or county acquired a full and complete right-of-way for said road. In the argument in behalf of the appellants, it was stated that the route adopted ran practically in a straight line from Tallahassee to Monticello, crossing the south end of Lake Miccosukee. The geography of this section shows that the adoption of this route by the State Road Department materially shortened the distance between Tallahassee and Monticello.
As to State Road No. 10, it is alleged that prior to the calling of the election the southern end of this road between Woodville and the southern boundary of the county had been taken over by the State Road Department and a hard-surfaced road constructed, and that the department had begun the construction of that part between the City of Tallahassee and the northern boundary of the county, had surveyed the right-of-way and cleared it and graded it to some extent, but that practically no part thereof from Tallahassee northward was extended along the county road theretofore existing; but a new right-of-way had been located, part of it cleared and graded, which touches only the county road where it so curves as to cross over or lap the projection of the state road, which follows a general straight line; that no work has been begun on Road No. 10 between Tallahassee and Woodville, but when the work is begun it will be laid out and constructed independently of the present county road in the same manner as was done north of Tallahassee; that at the time of calling the election the State Road Department had not acquired title to the right-of-way for Road No. 10 northward from Tallahassee, *Page 142 
nor had the route of said road from Tallahassee to Woodville been definitely located and determined.
That as to State Road No. 19, it had not at the time of the calling of said election or at the time of the election been surveyed or located by the State Road Department; that at the time of calling and holding the election for bonds, the statute designated Road No. 19 as, "extending from State Road No. 1, east of Tallahassee to Williston, via Perry, Cross City and Bronson," whereas thereafter the Legislature changed the route entirely. See quotation from Chapter 10269, approved June 1, 1925, which shows that the route of this road was changed so as to lead out of Tallahassee on the St. Augustine road, thence to or near Chaires, via Waukeenah, Capps and Lamont, thence direct to Perry, Cross City, Old Town, Chiefland and Bronson, to Williston and Ocala. It will be observed that this statutory change still leaves the road running east from Tallahassee to "Williston via Perry, Cross City and Bronson;" hence no radical change is affected, and the allegation that the route had been changed entirely in inaccurate. It will also be recalled that in the resolution of March 16th this road is referred to as follows: "State Road No. 19 as now designated, or other road from the eastern limit of the City of Tallahassee, to the Jefferson County line in the direction of Williston, or some point south of Williston on State Road No. 5." It does not thus appear that there has been any departure from the route indicated in the resolution.
That as to the Jackson Bluff road running from Tallahassee westerly to the Ocklocknee River, no right-of-way has been secured by either the state or the county, nor has the road been established according to law, and that no such road was in legal existence at the time of calling the election; that intervenors are informed and believe, and so allege, that this road was made a state road at the 1925 *Page 143 
session of the Legislature. The petition refers to this road as "the Jackson Bluff Road from Tallahassee to Ocklocknee River." There was an act approved June 8, 1925, Chapter 10270, designating as a state road the following: "Road No. 66, extending from Bristol to Tallahassee, via Telogia, Hosford, and Jackson Bluff bridge." This is probably the act referred to, but whether this is the same road referred to in the petition calling the election is not made to appear by the record otherwise than by this allegation in the answer. Accepting the allegation as true, it would appear that after the bond proceedings had been put through, which provided for the "Jackson Bluff Road from Tallahassee to Ocklocknee River," which is treated in the petition as a county road, this road was adopted by the Legislature as a state road.
That as to the five other roads mentioned in the petition and treated therein as county roads, the answer alleges that none of them are completed projects, that the right-of-way therefor is not owned by the county or the state, and that these roads had not been established according to law and had no legal existence at the time of the resolution calling the election or at the time of the election.
This sums up the specific objections raised by the intervenors respecting the various roads and we will now consider their sufficiency.
The statute under which these proceedings were taken, Section 1531 of the Revised General Statutes, provides that whenever the Board of County Commissioners of any county shall deem it expedient, or to the best interest of such county to issue the county bonds of their county for the purpose of constructingpaved, macadamized, or other hard-surfaced highways they shall determine by resolution to be entered in their records the amount of bonds required for such purpose, the rate of interest to be paid thereon *Page 144 
and the time when the principal and interest of such bonds shall be due and when payable. The statute does not require the exact location of the roads to be set out, nor that the right-of-way shall have been secured in advance.
The Act of 1921 hereinabove referred to gives authority to the county to aid in the construction of any state road by contribution to the State Road Department of cash, bonds, etc.
The authority exercised by the Board of County Commissioners in this case, as shown by their resolution, is to issue bonds of the county in the sum of $1,500,000.00 for the purpose of constructing and aiding in the construction of paved, macadamized, or other hard-surfaced highways.
The object to be accomplished by issuing the bonds is the construction of highways of the character designated in the statute and the resolution. This embraces everything necessary to accomplish the end in view, from surveying and locating the route and securing the right-of-way to grading the road-way and hard-surfacing the same.
The resolution provided that the proceeds of the sale of the bonds "shall be apportioned to and expended on the several paved, macadamized, or other hard-surfaced roads to be constructed, or the construction of which is to be aided, by the issue and sale of said bonds, as follows, to-wit:" Then follows a designation of the roads with the amount apportioned to each, as set forth in the beginning of this opinion, in such language as to indicate in a general way the roads to be aided or constructed.
There is nothing in the resolution or in the statutes upon which it is founded, which confines the construction of state roads to the lines of existing county roads as a condition precedent to having county aid in their construction with a part of the proposed bond issue. Nor is there anything in the resolution or in the statute which required that the *Page 145 
State shall have acquired the right-of-way before the issuance of bonds is authorized. Nor is there anything in the resolution, or in the statutes, which requires the county to confine its construction to the exact existing route of the roads enumerated. It would appear that the matter of acquiring the right-of-way for any portion of the route as a condition precedent to the construction of the road, either state or county, at a particular place, would be a question between the authorities and the landowners; and both the state and the county have the power of eminent domain which may be exercised in case no agreement can be reached.
Furthermore, at the time the resolution was adopted and the election held, the general route of the state roads mentioned in the resolution had been indicated by the Legislature by statute naming the principal towns along said route, and the law vested the State Road Department with the power of surveying and fixing the exact location of the route between such named points, and to secure the right-of-way therefor. Both the County Commissioners and the voters of the county knew, or are presumed to have known, these provisions of law. Also, the County Commissioners were vested by law with the power to lay out the route and location of the county roads and to secure right-of-way therefor.
This situation cannot be invoked as a legal reason why the bonds which have been legally authorized for constructing a highway or aiding in its construction should not be validated. The mere fact that a part of the proceeds of the bonds might be required to secure the right-of-way necessary for the construction of the proposed road or roads is incidental to the main purpose and hence affords no reason why the bonds should not be validated.
Nor can it be supposed that the State Road Department *Page 146 
or the Board of County Commissioners in the construction of such costly highways as the modern hard-surfaced roads, and which are to accommodate a traffic of a largely different character from that in use when some of the indicated highways were first laid out as public roads, are required to follow the curves and windings and adopt the grades of the existing county roads. The designation in the resolution is for the purpose of indicating in a general way the line of construction and the territory to be served by the proposed highways.
The intervenors do not show as their ground of objection to the alleged change of route that they live or own property on any of the highways the route of which is alleged to have been changed, or that, if the change is permitted, either of them will suffer injury of a kind different from the general public.
The objections as here made to the change of route, or failure to secure right-of-way in advance, or that it does not appear by the record that some particular road named in the list of those where hard-surfaced highways are to be constructed, had been established according to law, does not under the statute impair the power to issue the bonds, nor does it show such a substantial departure from the purpose of the resolution as to defeat its object, and therefore these grounds present no valid reason for refusing to validate the bonds. If it should develop that there has been any radical departure from the route of any of the roads named in the resolution and after its adoption, or after the election, for the issuance of the bonds, this might present a question going to the expenditure of the funds raised by the sale of the bonds, for relief against which appropriate remedies are provided by law. But it is not shown by the answer of the intervenors in this case that up to the time of the adoption of the resolution or the election authorizing *Page 147 
the issuance of the bonds, that there had been any departure from the routes as indicated by the resolution of the Board of County Commissioners or by the Acts of the Legislature.
In support of its contention in this regard, appellants cite the cases of Thomson, et als. v. Town of Frost Proof, ___ Fla. ___, 103 So. 118, and City of Palmetto v. Katsch, 86 Fla. 506,98 So. 352. These cases involve municipalities. In the first case, the contestants set up that no street had been established that the town was authorized to improve, and that the property that would be specially assessed for such improvement would not be property abutting on a street, and hence no lien could be declared against it for any part of the cost of construction; that no streets had been designated where the proposed paving was to be done, and that there were no such streets in the town as some of those proposed to be paved. In the second case, the defendant, in a suit by the City of Palmetto to foreclose a lien against his property, was defending on the ground that no street existed at the time the improvement was made and hence that there could be no valid lien against his property as abutting on the street. Both cases were based on the lack of power in the municipality to make an assessment against property owners owning property claimed to abut on a street which had no legal existence. In this case, there is no claim that any of the cost of the proposed road construction is to be assessed against property abutting the right-of-way of the roads proposed to be constructed. In this suit the intervenors make no effort to show any special injury to them, different from that of the general public, by reason of any alleged change of route. They base their right to intervene and interpose their objections upon the fact that they are citizens and taxpayers, and they are therefore not in position to raise any objection other than *Page 148 
one in which the general public of the county, or at least its citizens and taxpayers, have a common interest. The fact that a particular route might meet with the approval of the intervenors might not prevent such route from being more satisfactory to a much larger number of taxpayers. Therefore, in order for any change of route to be invoked to defeat validation, it should be such as to defeat the purpose expressed in the resolution and ratified by a large majority of the qualified electors at the election held thereunder.
If the resolution in this case had attempted to fix and delineate the exact route and location of the lines of the various roads, and then, after an election held authorizing bonds for such specifically designated routes, any radical change had been or should be made from such designated routes this would, under the case of Whitner, et als. v. Woodruff, et als., 68 Fla. 464, 67 So. 110, afford good grounds to enjoin the expenditure of the public funds so raised. In the case cited, an injunction was sought by Whitner and others against Woodruff and others, County Commissioners, and the Trustees of a specific road and bridge district, and the parties who had been awarded the contract to build certain roads, to enjoin a change of route from a designated street within the City of Sanford to a different street three blocks distant, and also against reducing the width of said road as authorized, and to prevent the contractors from proceeding with the construction of such road. In that case, it is said: "While the citizens might, if requested, have such confidence in their officials as to give them power in general terms, yet when the request is for specifically limited power, those officials must keep within its limits. If the County Commissioners obtain the consent of the people by a vote to pave at public expense a designated road or street, those owning property *Page 149 
fronting upon that road or street may justly complain if the officials undertake to pave not that street, but another parallel street three blocks distant." The complainants in that case were not only resident taxpayers, but owned property on the street from which it was proposed to divert the paving which had been authorized to a different street. The proposed reduction in the width of the road affected all citizens and residents of the county alike to some extent. Hence the court held that whether as taxpayers seeking to prevent the unauthorized expenditure of money or as abutting owners peculiarly interested in the diversion of the proposed route, the complainants had a standing in a court of equity.
As above pointed out the facts with reference to the location of the roads in this case are not similar to those in the cited case, because only the general route of the roads to be constructed, or the construction of which is to be aided, is indicated in the proceedings upon which the authority to issue the bonds is based. But, as above pointed out, if it has developed since the election on the bonds, or should develop in the future, that any radical departure from the route indicated in the resolution should be adopted, this would present a question going to the expenditure of the funds, rather than the validity of the bond issue.
III. Appellants further contend that the bonds could not be validated because the question was submitted at the election as a single one and the voters of the county were deprived of the right of exercising any choice as to the issuance of bonds for any one or more of the several roads set forth in the call, but were confined to the single question of whether the total amount of bonds should be issued or none at all.
In behalf of the appellee, on the other hand, it is contended *Page 150 
that the question submitted to the voters at said election was a single one, that is to say, whether a bond issue of $1,500,000.00 should be authorized for the purpose of constructing and aiding in the construction of hard-surfaced highways in said county, the net proceeds derived from the sale of the bonds to be apportioned and expended on the several hard-surfaced roads to be constructed, or the construction of which is to be aided, by the the issue and sale of said bonds, the roads so to be constructed, or the construction of which is to be aided, then being enumerated, and the sum intended approximately to be allocated to each being named; that this constituted a single, comprehensive plan of hard-surfaced road construction throughout the county, intended to subserve the interest of each section and following in a general way the route of roads which had been used for more than half a century. It is further contended in behalf of appellee that there was no right in the voter, legal or otherwise, to require that the question be divided so as to allow the electors to vote on each road separately; that if such a plan had been pursued it would have enabled the voters in populous sections of the county to have secured roads in which they were specially interested, and to defeat the bonds proposed to be issued for roads in the sparsely settled parts of the county; that aside from the question of legal rights, it would have been a bad policy to have submitted each road proposed to be constructed as a separate project.
In the case of Potter v. Lainhart, 44 Fla. 657, 30 So. 251, it was held by this court that under this same statute the County Commissioners had the authority to submit to the voters as a single question whether a bond issue of $150,000.00 should be authorized, $50,000.00 of which was for the erection of a court house and jail and $100,000.00 of which was to be applied to the construction of hard-surfaced *Page 151 
roads. The court says: "Whether the Commissioners had the authority to make the submission as they did depends upon the statute under which they acted, Section 591, Revised Statutes, as amended by Chapter 4711, and Section 583 of the Revised Statutes, supra. In the opinion of a majority of the court the Commissioners had the right, under the authority conferred, to submit the question to the voters as was done, and that a majority vote in favor of the entire issue of $150,000.00 of bonds would authorize the issuance."
In the case of Perry v. Town of Panama City, 67 Fla. 285,65 So. 6, there was involved an issuance of bonds, the only designation of the purpose for which they were issued in any of the proceedings being merely the words "for municipal purposes." Sections 1061 and 1062 of the General Statutes of 1906 gave the City Council power, with the approval of two-thirds of the registered and qualified voters of the city, actually voting, to issue bonds whenever it may be necessary for the purpose of building or repairing the public works of the city, and other named purposes, or any other municipal purpose." The court, speaking through MR. JUSTICE WHITFIELD, used the following language: "There is no statutory requirement that the particular or specific municipal purpose for which the proceeds of the bonds are to be used, shall be designated or mentioned in the ordinance providing for the issuance of said bonds, or in any proceedings relating thereto. The forms and proceedings to be observed in the submission of the question of issuing the bonds to the electors are to be 'in such manner and after such public notice as may be deemed necessary by the City Council. Municipal bonds can lawfully be issued only for municipal purposes; and when a proposed issue of bonds appears to be for a 'municipal purpose,' the statute does not require *Page 152 
the proceedings taken by the municipality or by the proper electorate preliminary to the issue of the bonds, to designate the particular municipal purpose for which they are intended to be used. It does not appear that the City Council by any appropriate action taken required the particular municipal purpose for which the bonds are to be used to be stated in any of the proceedings taken by the city or the electors. Where a municipality is duly authorized to exercise a particular municipal function and the manner of the exercise of the authority is not defined by statute, but is left to the City Council, the courts will not undertake to control the manner of the exercise of the authority by the City Council where no applicable rule of law is violated, and the authority given is not exceeded or abused."
In the case of Merrell v. City of St. Petersburg, 74 Fla. 194,  76 So. 699, an intervenor sought to prevent the validation of an issue of city bonds, among other things, because one of the provisions appearing on the ballot provided that $133,000.00 was for several different projects. It appeared, however, that all of these needs related to or were a part of one project, namely, the completion of the waterfront scheme of the city. The charter provided that elections held for the purpose of ratifying bond issues were to be held "in such a manner as may be provided by the Board of Commissioners." Citing the case of Perry v. Panama City, supra, the Court held that it would not undertake to control the manner of the exercise of the authority conferred on the City Council when no applicable rule of law was violated and the authority conferred on the City Council was not exceeded or abused, and that, therefore, the point above mentioned was not well taken. In the case of Antunno v. Tampa, 87 Fla. 82, ___ So. ___, five totally unrelated projects were submitted to the electors of the city as *Page 153 
a single proposition, and this was properly held to be erroneous, but that case is not in point here.
We therefore conclude that under the statute, Section 1531, Revised General Statutes, discretion is vested in the County Commissioners to determine that it is expedient and to the best interest of the county to issue bonds for constructing hard-surfaced highways, subject, of course, to the ratification of the voters at the election called under a succeeding section, and that they are not required by either of these sections to submit to the voter separately the roads that shall be constructed or the amount of bonds that is to be allotted to each highway, and that the contention of the appellants in regard to this matter was properly disallowed by the court below.
IV. Appellants contend that the Board of County Commissioners abused the authority vested in them by law by deciding to issue bonds to an unreasonable amount in view of the assessed value of the entire property in the county and the existing indebtedness of the county, and the amount of taxes for state, county, school district, and municipal purposes. While the discretion vested in the County Commissioners is subject to control by the courts in case of its abuse, without going into detail, we deem it sufficient to say that the showing made by the appellants under this head is not sufficient to justify this court in declaring void the action of the County Commissioners. A much stronger showing was made by the intervenors in the case of Getzen et al. v. Sumter County,103 So. 104. In that case, it was said by this court, speaking through MR. JUSTICE WHITFIELD, that, "In reviewing administrative discretion of officials, the court should give consideration to the matters that were or should have been considered by the officials in exercising the discretionary authority that is being reviewed. In exercising their authority to determine *Page 154 
by resolution the amount of bonds required for the authorized purpose, the County Commissioners doubtless consider all matters that were pertinent to the decision. Among such matters are the pressing needs of the county for hard-surfaced roads," etc. A little further on, the opinion continues: "As the law prescribes no definite limit to the amount of bonds a county may issue, and as the needs and demands of the people of the county and of the conditions and circumstances, and the reasonable anticipation based on facts and apearances and not on mere conjecture (K. C. Ry. v. Road District, 45 S.C. 136, 69 Law Ed. —) that should have guided the County Commissioners in determining the amount of bonds that it is expedient or to the best interest of the county to issue for the designated purposes, may reasonably justify the proposed bond issue, it is, on the showing made as to the abuse of discretion by the County Commissioners, not clear to this court, as against the decree of the resident Circuit Judge, that the County Commissioners committed an abuse of authority and discretion in fixing the amount of this bond issue which has been approved by a majority of the freeholder electors of the county."
Many of the matters which enter into the consideration of County Commissioners in the exercise of their discretion in this regard are peculiarly within their knowledge, and the agreement of the majority of the legal voters of the county, as expressed by their ballots, to the amount of the proposed bond issue, while not conclusive, is strongly persuasive that the discretion of the County Commissioners was not abused. And the figures offered by the intervenors in this case do not show such abuse of their discretion on the part of the County Commissioners as would warrant this court in annulling their action. We consider the Getzen case, supra, as conclusive on this point. *Page 155 
V. Under the fifth assignment of error, appellants contend that the court was not authorized by the statute to state in its decree, as it did do at the conclusion thereof, the following: "And this decree shall be forever conclusive upon the validity of the said bonds against the said county, and the validity thereof shall never be called in question in any court in this state." As this was a mere statement of the effect of the validation as decreed by the statute, and in the language of the statute, it cannot be complained of.
The court has given a careful consideration to the important questions presented and has been greatly aided therein by the well prepared briefs and able arguments of distinguished counsel for the respective parties. The above views dispose of all of the principles underlying the various objections made in the answer and demurrer interposed by appellants to the petition for the validation of said bonds and lead to the conclusion that neither said objections nor the demurrer was well founded, and that the court below was without error in overruling the demurrer and in granting appellee's motion to strike the answer. Therefore the decree of the court below should be affirmed.
Final decree affirmed.
TERRELL, STRUM AND BUFORD, J. J., concur.
WHITFIELD AND ELLIS, J. J., dissent.